Citation Nr: 0107423	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-23 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for lumbar back pain with sciatica.


REPRESENTATION

Appellant represented by:	To be determined


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from April 1981 to December 
1998.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  In July 1999, the RO, in pertinent part, granted 
service connection for back pain with sciatica and evaluated 
that disability as 10 percent disabling.  In August 1999, the 
veteran disagreed with the evaluation assigned for back pain 
and sciatica.  A statement of the case was issued in 
September 1999.  By a rating decision issued in September 
1999, the RO increased the evaluation of lumbar back pain 
with sciatica to 20 percent disabling, effective from the day 
following the veteran's service separation.  In October 1999, 
the veteran submitted a timely substantive appeal of that 
issue.

The Board notes that the veteran also appealed a July 1999 RO 
decision that denied service connection for tinnitus, 
residuals of a hysterectomy and oophorectomy, a skin 
disorder, a left ankle disability, loss of vision, tendinitis 
of the left hand, plantar fasciitis of the right foot, 
bronchitis, and sinusitis.  He also appealed the RO's 
decision assigning a zero percent rating for his service-
connected hearing loss.  However, after the issuance of 
Statements of the Case in July and September 1999, VA has 
received no correspondence that can be construed as a 
Substantive Appeal, timely or otherwise.  38 C.F.R. 
§§ 20.200, 20.202, 20.300, 20.301, 20.302(b) (2000); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The Board has the ultimate 
authority and obligation to determine its own jurisdiction, 
including whether a substantive appeal has been received.  As 
there is no timeliness question, notice and an opportunity to 
present argument on such is not required.  See Marsh v. West, 
11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. App. 384 
(1993). 


REMAND

The veteran had active service from April 1981 to December 
1998.  She underwent a VA general medical examination in 
March 1999, which included an evaluation of her lumbar spine.  
Thereafter, an RO decision in July 1999 granted service 
connection and assigned a 10 percent rating for lumbar pain 
with sciatica, under the provisions of 38 C.F.R. § 4.71a, 
Code 5293.  As noted above, the veteran appealed for the 
assignment of a higher rating for her low back disability.  
An RO decision in September 1999 increased the rating to 20 
percent.  As the 20 percent evaluation is less than the 
maximum available under the applicable diagnostic criteria, 
the veteran's claim remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

In reviewing the record, the Board finds that the March 1999 
VA examination is somewhat incomplete.  For example, the 
examiner did not obtain an adequate history from the veteran 
concerning the frequency, intensity, and duration of her 
episodes of low back pain, which she claims occur on a daily 
basis.  It is the Board's judgment that, since the disability 
at issue includes sciatica (see 38 C.F.R. § 4.71a, Code 
5293), the veteran should be afforded a neurological 
examination that addresses more thoroughly the frequency, 
intensity,  and duration of any episodes of symptoms 
compatible with sciatic neuropathy, to include whether the 
veteran is able to obtain relief of her symptoms through 
treatment.  

The record also reflects that, when the veteran was initially 
informed of a July 1999 rating decision issued by the VA RO 
in Denver, Colorado, a copy of the decision was provided to 
the California State Department of Veterans Affairs (CSDVA).  
This notation suggests that the veteran had appointed the 
CSDVA to represent her in her claim for veteran's benefits, 
although there is no VA Form 21-22, Appointment of Veterans 
Service Organization as Claimant's Representative, associated 
with the file before the Board.  

In order to designate a recognized organization as his or her 
representative, an appellant must execute a VA Form 21-22.  
This form gives the organization power of attorney to 
represent the appellant.  The designation will be effective 
when it is received by the agency of original jurisdiction 
or, if the appellate record has been certified to the Board 
for review, by the Board of Veterans' Appeals.  A properly 
filed designation made prior to appeal will continue to be 
honored, unless it has been revoked by the veteran or unless 
the representative has properly withdrawn.  38 C.F.R. 
§ 20.602 (2000). 

However, the Board notes that, at the time of the initial 
rating decision in July 1999, the veteran was residing in 
Colorado, not in California.  It does not appear that the 
CSDVA responded on the veteran's behalf at any time during 
the course the claim, nor does it appear that the veteran is 
aware that CSDVA has not undertaken representation.  It does 
not appear that the veteran has been informed that she may 
select a different representative.  

The RO should specifically advise the veteran that residing 
outside of the state of California may automatically 
disqualify her for representation by the California 
Department of Veterans Affairs, and that she may wish to 
contact that agency with questions about representation.  The 
RO should specifically advise the veteran that, if she wishes 
to be represented by the service organization for the state 
in which she is now residing, or any other recognized service 
organization, a completed VA Form 21-22 should be associated 
with the claims file. 

In order to afford the veteran all applicable procedural 
rights, the matter of representation must be clarified.  
38 C.F.R. § 20.602 (2000).  Thereafter, if the veteran 
appoints a representative, that representative should be 
offered the opportunity to review the record and all relevant 
documents since July 1999. 

In view of the foregoing, the case is REMANDED to the RO for 
the following actions: 

1.  The RO should advise the veteran that 
residing outside of the state of 
California may automatically disqualify 
her for representation by the Department 
of Veterans Affairs of the state of 
California, and that she may wish to 
contact that agency with questions about 
representation.  The RO should 
specifically advise the veteran that, if 
she wishes to be represented by the 
service organization for the state in 
which she is now residing, or any other 
recognized service organization,  a 
completed VA Form 21-22, Appointment of 
Veterans Service Organization as 
Claimant's Representative, should be 
submitted.

2.  The RO should contact the veteran to 
determine if there is any relevant 
medical evidence available, to include 
treatment records.  Thereafter, the RO 
should secure any such records that are 
not in the claims file and associate them 
with the record. 

3.  The veteran must be afforded a VA 
neurological examination for the purpose 
of determining the current severity of 
her service-connected low back pain with 
sciatica.  The evaluation must include a 
thorough history, to include the 
frequency, intensity (i.e., mild, 
moderate, severe) and duration of any 
episodes of symptoms compatible with 
sciatic neuropathy, and whether the 
veteran is able to obtain relief of her 
symptoms through treatment.  Full range 
of motion studies must be performed, and 
the examiner should note the presence or 
absence of muscle spasms, loss of 
sensation, diminished or absent ankle 
jerks, muscle atrophy, and any other 
symptom or sign due to the veteran's 
service-connected low back disability.  
The claims file must be made available to 
the examiner for his or her review.  All 
indicated studies or tests should be 
performed.

4.  During the course of this REMAND, the 
RO must also review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should take the 
appropriate action to ensure that the 
veteran's duly appointed representative, 
if any, has received all claim-related 
information as required by law, and the 
representative should be afforded an 
opportunity to present argument on the 
veteran's behalf prior to transfer of the 
file to the Board.

6.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative, if one is appointed, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




